BROCK, Chief Judge.
On defendant’s objection to evidence obtained by the search, a voir dire examination was held, from which it appeared that the original search warrant was not in the file and had not been seen since the case was tried in the District Court. The judge found as a fact that it was lost and, for purposes of passing upon its validity, considered a photostatic copy, which the State’s witness testified had been made by a deputy clerk of court. In this procedure, we find no error. “Where the search is made under conditions requiring the issuance of a search warrant, and it is attempted, over objection, to justify the search and seizure by the possession of a valid search warrant in the hands of the searchers, the State must produce the search warrant, or, if it has been lost, the State must prove such fact and then introduce evidence to show its contents and regularity on its face, unless the production of the warrant is waived by the accused.” State v. McMilliam, 243 N.C. 771, 773, 92 S.E. 2d 202, 204. There could hardly be better evidence of the contents of the search warrant than a photostatic copy made from the original, and the court properly considered the photostatic copy in the present case.
Defendant argues that the affidavit to obtain the search warrant is not sufficient to establish probable cause. The affidavit states that affiant, a deputy sheriff, has probable cause to believe that defendant had non tax-paid whiskey on his premises at Route 2, Grifton. The affidavit further states:
“The property described above is located On the Premises and in a 1965 Chevrolet described as follows: A red *537frame farm house located 8/10 of a mile west of NC 11 on rural unpaved road 1714 and a 1965 Chevrolet station wagon Lie #EZM771. The facts which establish probable cause for the issuance of a search warrant are as follows: A confidential and reliable informant who has given reliable information says that there is non tax paid whiskey at above location at this time.”
The affidavit describes the house and its precise location. It describes, with particularity, the make, style, year and license number of the vehicle. It further states that the contraband is at the described location at the time the affidavit was signed. It is obvious from the unequivocal information given by the informant that the accusation was not casual rumor, but was sufficiently substantial to justify a finding of probable cause by the magistrate.
Justice Higgins answered the argument urging technical requirements of elaborate specificity for affidavits to secure search warrants in State v. Ellington, 284 N.C. 198, 200 S.E. 2d 177. He quoted from opinions of the Supreme Court of the United States as follows:
“In Spinelli v. United States, 393 U.S. 410, 21 L.Ed. 2d 637, 89 S.Ct. 584, the Court said: ‘In the absence of a statement detailing the manner in which the information was gathered, it is especially important that the tip describe the accused’s criminal activity in sufficient detail that the magistrate may know that he is relying on something more substantial than a casual rumor circulating in the underworld or an accusation based merely on an individual’s general reputation.’
“The latest pronouncement on the question before us comes from the decision of the Supreme Court of the United States in U. S. v. Harris, 403 U.S. 573, 29 L.Ed. 2d 723, 91 S.Ct. 2075:
‘In evaluating the showing of probable cause necessary to support a search warrant, against the Fourth Amendment’s prohibition of unreasonable searches and seizures, we would do well to heed the sound admonition of United States v. Ventresca, 380 U.S. 102 (1965) :
“[T]he Fourth Amendment’s commands, like all constitutional requirements, are practical and not ab*538stract. If the teaching of the Court’s cases are to be followed and the constitutional policy served, affidavits for search warrants, such as the one involved here, must be tested and interpreted by magistrates and courts in a commonsense and realistic fashion. They are normally drafted by nonlawyers in the midst and haste of a criminal investigation. Technical requirements of elaborate specificity once exacted under common law pleadings have no proper place in this area. A grudging or negative attitude by reviewing courts toward warrants will tend to discourage police officers from submitting their evidence to a judicial officer before acting.” 380 U.S., at 108.’ ”
No error.
Judge Baley concurs.
Judge Parker dissents.